UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . MERISEL, INC. (Exact name of registrant as specified in its charter) Delaware 01-17156 95-4172359 (State or other jurisdiction of incorporation) (Commission File Number) (I. R. S. Employer identification No.) 127 W. 30th Street, 5th Floor New York, NY 10001 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (212) 594-4800 (Former name, former address, and former fiscal year, if changed since last year) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. ¨ LARGE ACCELERATED FILER¨ ACCELERATED FILERx NON-ACCELERATED FILER Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES ¨NOx As of November 15, 2007 the registrant had outstanding 8,037,983 shares of common stock, par value $0.01 per share (the only class of common stock of the registrant outstanding). MERISEL, INC. AND SUBSIDIARIES Nine Months Ended September 30, 2007 TABLE OF CONTENTS PART IFINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets as of September 30, 2007 (Unaudited) and December 31, 2006 Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2007 and 2006 (Unaudited) Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2007 and 2006 (Unaudited) Notes to Consolidated Financial Statements (Unaudited) Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosures About Market Risk Item 4. Controls and Procedures PART IIOTHER INFORMATION Item 1. Legal Proceedings Item 6. Exhibits SIGNATURES SPECIAL NOTE REGARDING FORWARD-LOOKING INFORMATION Certain statements contained in this Quarterly Report on Form 10-Q, including, without limitation, statements containing the words “believes,” “anticipates,” “expects,” “will,” “estimates,” “plans,” “intends,” and similar expressions constitute “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934.These forward-looking statements reflect current views about the plans, strategies and prospects of Merisel, Inc. (the “Company” or “Merisel”), and are based upon information currently available to the Company and on current assumptions.These forward-looking statements involve known and unknown risks, uncertainties and other factors that may cause actual results, performance or achievements of the Company to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. These risks, uncertainties and other factors include, but are not limited to, the following: · the implementation of the Company’s business strategies and goals; · the integration of past and future acquisitions; · the Company’s dependence on its senior management and key personnel and its ability to attract and retain additional qualified personnel; · the Company’s ability to expand its business, through, among other things, future acquisitions; · a deterioration in general economic conditions; · competitive pricing and other competitive pressures in the graphic image arts industry; · changes in technology, resulting in obsolescence; · the Company’s involvement in litigation as a defendant or its incurring judgments, fines or legal costs; · the loss of significant customers; and · other risks detailed in “Business – Risk Factors” in the Company’s most recent Annual Report on Form 10-K on file with the SEC. In evaluating these forward-looking statements, you should consider these risks and uncertainties, together with the other risks described from time to time in the Company’s other reports and documents filed with the Securities and Exchange Commission (“SEC”).You are cautioned not to place undue reliance on these forward-looking statements.The Company disclaims any obligation to update any such factors or to publicly announce the result of any revisions to any of the forward-looking statements contained or incorporated by reference herein to reflect future events or developments. PART I.FINANCIAL INFORMATION Item 1. Financial Statements MERISEL, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In thousands) ASSETS September 30,2007 December 31, 2006 Current assets: (Unaudited) Cash and cash equivalents $ 12,323 $ 6,464 Accounts receivable, net of allowance of $410 and $977, respectively 19,508 22,232 Inventories 1,795 2,135 Prepaid expenses and other current assets 875 718 Deferred tax asset, net 2,360 2,431 Asset held for sale - 914 Total current assets 36,861 34,894 Property and equipment, net 8,305 8,355 Restricted cash 3,526 4,037 Other assets 81 107 Intangible assets, net 7,104 8,354 Trademarks 10,609 10,609 Goodwill 18,990 17,058 Deferred tax asset, net 49 1,166 Total assets $ 85,525 $ 84,580 See accompanying notes to unaudited consolidated financial statements. MERISEL, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In thousands) LIABILITIES AND STOCKHOLDERS’ EQUITY September 30,2007 December 31, 2006 (Unaudited) Current liabilities: Accounts payable $ 2,826 $ 3,227 Accrued liabilities 6,331 6,955 Capital lease obligations, current maturities 322 630 Installment notes, current maturities 607 596 Note payable, bank 8,630 - Total current liabilities 18,716 11,408 Note payable, bank - 8,630 Capital lease obligations, less current maturities 165 388 Installment notes, less current maturities 516 876 Other liabilities 626 598 Total liabilities 20,023 21,900 Stockholders’ equity: Convertible preferred stock, $.01 par value, authorized 1,000,000 shares; 150,000 shares issued and outstanding 26,758 25,215 Common stock, $.01 par value, authorized 30,000,000 shares; 8,453,863 and 8,429,518 issued and 8,037,983 and 8,013,638 outstanding, respectively 84 84 Additional paid-in capital 272,968 273,957 Accumulated deficit (233,434 ) (235,702 ) Treasury stock at cost, 415,880 shares repurchased (874 ) (874 ) Total stockholders’ equity 65,502 62,680 Total liabilities and stockholders’ equity $ 85,525 $ 84,580 See accompanying notes to unaudited consolidated financial statements. MERISEL, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) (Unaudited) Three Months EndedSeptember30, Nine Months EndedSeptember 30, 2007 2006 2007 2006 Net sales $ 22,919 $ 20,677 $ 69,126 $ 59,782 Cost of sales 10,510 10,110 31,917 29,831 Gross profit 12,409 10,567 37,209 29,951 Selling, general & administrative expenses 11,288 9,098 33,150 27,397 Restructuring charge - - - 724 Operating income 1,121 1,469 4,059 1,830 Interest expense, net 74 86 350 312 Income from continuing operationsbefore provision for income tax 1,047 1,383 3,709 1,518 Income tax provision 445 194 1,584 212 Incomefrom continuing operations 602 1,189 2,125 1,306 Income (loss) from discontinued operations, net of taxes 12 (19 ) 143 984 Net income 614 1,170 2,268 2,290 Preferred stock dividends 524 485 1,543 1,426 Net income available to common stockholders $ 90 $ 685 $ 725 $ 864 Income (loss) per share (basic and diluted): Income (loss) from continuing operations available to common stockholders $ 0.01 $ 0.09 $ 0.07 $ (0.02 ) Income from discontinued operations, net of taxes 0.00 0.00 0.02 0.13 Net income available to common stockholders $ 0.01 $ 0.09 $ 0.09 $ 0.11 Weighted average number of shares Basic 7,791 7,698 7,776 7,699 Diluted 8,030 7,703 8,019 7,737 See accompanying notes to unaudited consolidated financial statements. MERISEL, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Nine Months Ended September 30, 2007 2006 CONTINUING OPERATIONS CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 2,268 $ 2,290 Less: income from discontinued operations 143 984 Net income from continuing operations 2,125 1,306 Adjustments to reconcile net income to net cash used in operating activities: Stock-based compensation expense 554 291 Deferred occupancy costs 128 132 Deferred income taxes 1,188 - Depreciation and amortization 2,992 1,875 Changes in operating assets and liabilities: Accounts receivable 2,724 (127 ) Inventories 340 (109 ) Prepaid expenses and other current assets (131 ) (698 ) Restricted cash 511 4,013 Accounts payable (401 ) 894 Accrued liabilities (1,147 ) (2,789 ) Net cash provided by operating activities 8,883 4,788 CASH FLOWS FROM INVESTING ACTIVITIES: Acquisitions, net of cash acquired (1,475 ) (3,663 ) Capital expenditures (1,838 ) (799 ) Net cash used in investing activities (3,313 ) (4,462 ) CASH FLOWS FROM FINANCING ACTIVITIES: Capital lease payments (531 ) (433 ) Bank debt repayments (349 ) (444 ) Purchase of treasury stock - (16 ) Net cash used in financing activities (880 ) (893 ) NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS FROM CONTINUING OPERATIONS 4,690 (567 ) DISCONTINUED OPERATIONS Cash provided by discontinued operations 1,169 1,153 NET CASH PROVIDED BY DISCONTINUED OPERATIONS 1,169 1,153 NET INCREASE IN CASH AND CASH EQUIVALENTS 5,859 586 CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD 6,464 12,548 CASH AND CASH EQUIVALENTS, END OF PERIOD $ 12,323 $ 13,134 See accompanying notes to unaudited consolidated financial statements. MERISEL, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Continued) (In thousands) Supplemental disclosure of cash flow information: For the Nine Months Ended September 30, Cash paid during the period for: 2007 2006 Income taxes $ 269 $ 2,331 Interest expense 651 749 Non-cash investing and financing activities: Preferred dividends accumulated 1,543 1,426 See accompanying notes to unaudited consolidated financial statements. MERISEL, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (In thousands, except per share data) (UNAUDITED) 1. Description of Business The Company and its subsidiaries operate in a single reporting segment, the visual communications services business.It entered that business beginning March 2005 through a series of acquisitions, which continued through 2006. The acquisitions of the Company’s seven operating entities are referred to below as “Acquisitions.” On May 5, 2006, the Company acquired substantially all of the assets of Dennis Curtin Studios, Inc. (“DCS”), a Los Angeles-based corporation.On May 10, 2006, the Company acquired all of the stock of Advertising Props, Inc. (“AdProps”), an Atlanta-based corporation.DCS and AdProps are in the commercial prototype business, providing prototypes, sales samples, props and color-corrected television packaging to consumer-products companies and advertising agencies. They also provide clients with other end-to-end complementary services for file editing, film separation, printing, airbrushing, die cutting, foil stamping, embossing and laminating. On October 1, 2006, the Company acquired substantially all of the assets of Fuel Digital, Inc. (“Fuel”), a New York-based visual communication solutions company that provides digital retouching services, large format digital photographic output, inkjet and digital printing services, photo-finishing, and exhibit and display solutions. 2. Basis of Presentation The accompanying condensed consolidated financial statements as of September 30, 2007 and for the three and nine months ended September 30, 2007 and 2006 are unaudited. In the opinion of management, the unaudited condensed consolidated financial statements have been prepared on the same basis as the annual financial statements and reflect all adjustments consisting of normal recurring adjustments necessary to present fairly the consolidated financial position of Merisel as of September 30, 2007, and the consolidated results of operations and cash flows for the interim periods ended September 30, 2007 and 2006. The financial data and other information disclosed in these notes to the condensed consolidated financial statements related to these periods are unaudited. The results of operations for any interim period are not necessarily indicative of the results of operations for any other future interim period or for a full fiscal year. Certain information and note disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to SEC rules and regulations. These unaudited interim condensed consolidated financial statements should be read in conjunction with the Company’s audited consolidated financial statements and notes thereto for the year ended December 31, 2006, included in the Company’s Annual Report on Form 10-K filed with the SEC on April 17, 2007. MERISEL, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (In thousands, except per share data) (UNAUDITED) Certain reclassifications were made to prior year statements to conform to the current year presentation. 3. New Accounting Standards In June 2006, the FASB issued FASB Interpretation No. 48 ("FIN 48"), "Accounting for Uncertainty in Income Taxes - an interpretation of FASB Statement No. 109," which establishes that the financial statement effects of a tax position taken or expected to be taken in a tax return are to be recognized in the financial statements when it is more likely than not, based on the technical merits, that the position will be sustained upon examination. FIN 48 also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure and transition. The Company adopted FIN 48 on January 1, 2007, and as of that date, believes there are no uncertain tax positions. The Company recognizes interest and penalties, if any, as part of the provision for income taxes in the Consolidated Statements of Operations. The Company files a consolidated U.S. federal income tax return as well as unitary and combined income tax returns in several state and municipal jurisdictions, of which New York State and New York City are the most significant. In September 2006, FASB issued SFAS No. 157, “Fair Value Measurement.” This Statement defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles (“GAAP”)and expands disclosures about fair value measurements. The Statement does not require any new fair value measurements but could change the current practices in measuring current fair value measurements. The Statement is effective for fiscal years beginning after November 15, 2007. The Company is in the process of determining the impact of this Statement on the consolidated financial statements. In February 2007, FASB issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities.” This Statement permits entities to choose to measure many financial instruments and certain other items at fair value. This Statement is effective for fiscal years beginning after November 15, 2007. The Company is in the process of determining the impact of this Statement on the consolidated financial statements. 4. Discontinued Operations In August 2004, the Company sold its software licensing business to D&H Services, LLC, at which time it was determined to represent this business as a discontinued operation.The net operating results and net cash flows of this business have been reported as “Discontinued Operations” in the accompanying consolidated statements of income and cash flows. The sale was rescinded in February 2005.However, since the operations of the business permanently ceased as of the date of the sale, results related to the liquidation of this business will continue to be presented as a discontinued operation. MERISEL, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (In thousands, except per share data) (UNAUDITED) On April 17, 2006, the Company was notified that the deed from real property associated with notes receivable had been transferred back to the Company in settlement of the note receivable. This real property was recorded as assets held for sale at December 31, 2006. On March 28, 2007 the Company sold the property for a sale price of $1,192, net of expenses. The Company recorded income from discontinued operations of $143 for the nine months ended September 30, 2007.This figure consists of the sale price of $1,192, net of cost basis of $914 and taxes of $112 and other expenses of $23.The Company recorded income of $12 related to refunded professional fees for the three months ended September 30, 2007. On June 19, 2006, the Company sold its right to an unsecured claim for $1,250. The gain, net of tax of $160 and other expenses of $106 has been recorded as income from discontinued operations for the nine months ended September 30, 2006. The Company recorded other expenses related to discontinued operations of $19 for the three months ended September 30, 2006. 5. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make certain estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates.Significant estimates include valuation allowances for deferred tax assets, stock based compensation, allowance for doubtful accounts, allocation of purchase price, including the estimation of asset lives, related to acquired entities and certain amounts related to restructuring recorded in accrued liabilities. 6. Restructuring Charge During the first quarter of 2006, the Company commenced a reorganization plan related to the operations of its wet processing film business.This reorganization resulted in the elimination of approximately 25 full-time positions within that quarter.In addition, a restructuring charge of $724 related primarily to severance and employee benefits for a key individual was recorded in the first quarter of 2006.As of September 30, 2007, all of the restructuring costs have been paid in full. MERISEL, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (In thousands, except per share data) (UNAUDITED) 7. Inventories Inventories consist of the following: September 30,2007 December 31, 2006 Raw materials $ 1,295 $ 1,357 Work in process 515 789 Reserve for obsolescence (15 ) (11 ) Total inventory, net $ 1,795 $ 2,135 8. Stock-Based Compensation At September 30, 2007, 55,087 shares were available for grant under the Stock Award and Incentive Plan.The grantees, terms of the grant (including option prices and vesting provisions), dates of grant and number of shares granted under the plans are determined primarily by the Board of Directors or the committee authorized by the Board of Directors to administer such plans, although incentive stock options are granted at prices which are no less than the fair value of the Company's Common Stock at the date of grant. As of September 30, 2007, 330,000 options remain outstanding under the Stock Award and Incentive Plan. As of September 30, 2007, 200 options issued to non-employee Directors remain outstanding under the Company’s other employee stock option plans, however, no new options may be issued under these plans.In addition to the shares issuable under the Stock Award and Incentive Plan, 4,000 shares are reserved for issuance under the Company’s 1992 Stock Option Plan for Non-Employee Directors. On January 1, 2006, the Company adopted Statement of Financial Accounting Standards (“SFAS”) No. 123 (revised 2004) “Share-Based Payments,” which addresses the accounting for transactions in which an entity exchanges its equity instruments for goods or services, with a primary focus on transactions in which an entity obtains employee services in share-based payment transactions. SFAS No. 123(R) is a revision to SFAS No. 123, “Accounting for Stock-Based Compensation,” and supersedes Accounting Principles Board (“APB”) Opinion No. 25, “Accounting for Stock Issued to Employees,” and its related implementation guidance. SFAS No. 123(R) requires measurement of the cost of employee services received in exchange for an award of equity instruments based on the grant date fair value of the award (with limited exceptions). Incremental compensation costs arising from subsequent modifications of awards after the grant date must also be recognized. MERISEL, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (In thousands, except per share data) (UNAUDITED) The Company adopted SFAS No. 123(R) using the modified prospective transition method, which requires the application of the accounting standard as of January 1, 2006, the first day of the Company’s fiscal year. The adoption of SFAS No. 123(R) on January 1, 2006 resulted in an expense of approximately $50 and $47 in selling, general, and administrative expenses during the three months ended September 30, 2007 and 2006, respectively, and an expense of approximately $150 and $139 for the nine months ended September 30, 2007 and 2006, respectively. As of September 30, 2007, there was $33 of total unrecognized compensation costs related to stock-based employee compensation expense. This cost is expected to be recognized over a weighted average period of approximately two months. A summary of the Company’s stock option activity and weighted average exercise price is as follows: Shares Weighted Average Exer. Price Outstanding atDecember 31, 2006 330,200 $ 9.17 Granted - N/A Exercised - N/A Canceled - N/A Outstanding at September 30, 2007 330,200 $ 9.17 Options exercisable at September 30, 2007 255,200 $ 9.42 Weighted average fair valueat date of grant of optionsgranted during the quarter N/A N/A MERISEL, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (In thousands, except per share data) (UNAUDITED) The following table summarizes information about stock options outstanding and exercisable at September 30, 2007: Options Outstanding Options Exercisable Weighted Average Weighted Weighted Number Remaining Average Number Average Range of Outstanding Life Exercise Exercisable Exercise Exercise Prices at 9/30/07 In Years Price at 9/30/07 Price $ 18.75 200 1 $ 18.75 200 $ 18.75 $ 17.50 30,000 5 $ 17.50 30,000 $ 17.50 $ 5.00 to $12.00 300,000 9 $ 8.33 225,000 $ 8.33 $ 5.00 to $18.75 330,200 $ 9.17 255,200 $ 9.42 As of September 30, 2007 there were 75,000 options that were not vested. Additionally, there is no intrinsic value related to the shares either exercisable or expected to be exercised as of September 30, 2007. In November 2004, the Company awarded 150,000 shares of restricted stock to its Chief Executive Officer under the Stock Award and Incentive Plan; which were issued in September 2005.Compensation expense, measured by the fair value of the restricted stock at the grant date, is being recorded over the related three-year vesting period starting in November 2004.Compensation expense was $43 and $43 for the three months ended September 30, 2007 and 2006, respectively, and $129 and $129 for the nine months ended September 30, 2007 and 2006, respectively. On May 1, 2006, the Company awarded 7,500 shares of restricted stock to its Chief Financial Officer under the Stock Award and Incentive Plan. Compensation expense, measured by the fair value of the restricted stock at the grant date, will be recorded over the related one-year vesting period starting in May 2006. Compensation expense was $0 and $13 for the three months ended September 30, 2007 and 2006, respectively, and $18 and $22 for the nine months ended September 30, 2007 and 2006, respectively. On December 13, 2006, the Company awarded 20,990 shares of restricted stock to non-management directors under the Stock Award and Incentive Plan. Compensation expense, measured by the fair value of the restricted stock at the grant date, will be recorded over the related one-year vesting period ending in May 2007. Compensation expense was $0 and $58 for the three and nine months ended September 30, 2007, respectively. MERISEL, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (In thousands, except per share data) (UNAUDITED) On December 13, 2006, the Company awarded 185,500 shares of restricted stock to key officers and employees under the Stock Award and Incentive Plan. Compensation expense, measured by the fair value of the restricted stock at the grant date, will be recorded over the related three-year vesting period starting in December 2006. Compensation expense was $55 and $174 for the three and nine months ended September 30, 2007, respectively. On July 30, 2007, the Company awarded 24,345 shares of restricted stock to non-management directors under the Stock Award and Incentive Plan. Compensation expense, measured by the fair value of the restricted stock at the grant date, will be recorded over the related vesting period starting in August 2007. Compensation expense was $25 for the three and nine months ended September 30, 2007. A summary of the status of the Company’s nonvested restricted shares as of September 30, 2007, and changes during the three months ended September 30, 2007 is as follows: Shares Weighted Average Grant-Date Fair Value Nonvested shares at December 31, 2006 251,490 $ 4.29 Granted 24,345 $ 5.20 Vested (28,490 ) $ 6.76 Cancelled (15,000 ) $ 6.67 Nonvested shares at September 30, 2007 232,245 $ 4.11 As of September 30, 2007, there was $610 of total unrecognized compensation cost related to nonvested restricted share-based compensation arrangements. That cost is expected to be recognized over a weighted average period of approximately two years. 9. Accrued Liabilities Accrued liabilities consist of the following: September 30, 2007 December 31, 2006 Accrued liabilities: Compensation and other benefit accruals $ 3,295 $ 4,576 State and local sales taxes and other taxes 421 526 Other accruals 2,615 1,853 Total accrued liabilities $ 6,331 $ 6,955 MERISEL, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (In thousands, except per share data) (UNAUDITED) During the second quarter of 2007, the Executive Vice President of Merisel Americas, Inc., was given notice of termination under his March 1, 2005 Employment Agreement effective June 30, 2007. The Company accrued severance charges of $16 and 266 for the three and nine months ended September 30, 2007, respectively. A balance of $247 is included in accrued liabilities. The full amount accrued at September 30, 2007 was paid out in one lump sum payment during the fourth quarter of 2007. During the third quarter of 2007, the Company committed to a finalized plan to exit the facilities currently holding the operations of Fuel. The costs associated with the relocation are estimated to be $311 and primarily relate to lease termination and build-out costs. This balance is included in accrued liabilities as of September 30, 2007. The full amount accrued is expected to be paid out during the six month period ending March 31, 2008. 10. Earnings Per Share and Stockholders Equity Basic earnings per share are calculated using the average number of common shares outstanding.Diluted earnings per share is computed on the basis of the average number of common shares outstanding plus the effect of dilutive outstanding stock options using the “treasury stock” method. The Company has announced various Board of Directors’ authorizations to repurchase shares of the Company’s common stock from time to time in the open market or otherwise. On August 14, 2006, the Company announced that its Board of Directors had authorized the expenditure of up to an additional $2,000 for repurchasing the Company’s common stock at a maximum share price to be determined by the Board of Directors from time to time.As of September 30, 2007, the Company had repurchased 415,880 shares, for an aggregate cost of $874 (including approximately $7 in brokerage commissions); the repurchased shares are reflected as treasury stock in the accompanying consolidated balance sheets.No shares were repurchased during the quarter ended September 30, 2007. 11. Related Party Transactions On May 10, 2006, the Company entered into a lease agreement with an employee of AdProps.The term of the lease is 5 years with a rental rate of $9 per month.Rental expense for the three and nine months ended September 30, 2007 was $27 and $81, respectively. MERISEL, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (In thousands, except per share data) (UNAUDITED) 12. Commitments and Contingencies In February 2004, the Company was served with an adversary complaint in connection with a bankruptcy proceeding, In re: Bridge Information Systems, Inc.,
